United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1097
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                     Russell Hart

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                             Submitted: May 23, 2014
                               Filed: May 30, 2014
                                  [Unpublished]
                                  ____________

Before RILEY, Chief Judge, MELLOY and SHEPHERD, Circuit Judges.
                              ____________

PER CURIAM.

      Russell Hart appeals his sentence of twenty-four months imprisonment and ten
years of supervised release which the district court1 imposed upon revoking Hart’s

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
supervised release. According to Hart, “the district court appeared to consider
appropriate sentencing factors” but erred “in weighing them[,] discounting important
factors while overvaluing others.” Hart argues the district court failed to account for
Hart’s “difficulties while on supervision” and his need and “willingness to participate
in mental health as well as drug and alcohol treatment.” This, Hart contends, led the
district court to “cho[o]se a sentence and a term of supervision . . . far greater than
necessary to serve federal sentencing purposes.” We conclude, after careful review
of the record, the district court properly considered the relevant sentencing factors,
see 18 U.S.C. §§ 3553(a), 3583(e)(3), did not abuse its discretion, and imposed a
sentence which is not unreasonable. See United States v. Franklin, 397 F.3d 604,
606-07 (8th Cir. 2005); United States v. White Face, 383 F.3d 733, 740 (8th Cir.
2004).

      We affirm. See 8th Cir. R. 47B(1), (4).
                     ______________________________




                                         -2-